BLAND, P. J.-
The executions were not directed to Hendricks, but to Wintz. Hendricks was not the deputy of Wintz in making the sale. The executions furnished him no more authority to make the sale than would have a blank piece of paper. He was but a trespasser acting without the semblance of authority and the pretended sale made by him in the absence of Wintz was absolutely null and void and appellant’s rights in and to the property was not in the least affected by the pretended sale. Appellant’s right of action, if any he has, is for the wrongful taking and conversion of his property. Hendricks was not acting in the discharge of any official duty, nor under any process directed to him on which he could in whole or part execute as constable, hence, this action can not be maintained on his official bond.
Judgment affirmed.
All concur.